Case 1:18-cr-00681-WFK Document 191 Filed 09/18/19 Page 1 of 1 PageID #: 5939
                                                    U.S. Department of Justice


                                                    United States Attorney
                                                    Eastern District of New York
MEB/HDM                                             271 Cadman Plaza East
F. #2016R00695                                      Brooklyn, New York 11201



                                                    September 18, 2019

By Email and FedEx

Michael Schachter, Esq.
Randall W. Jackson, Esq.
Casey Donnelly, Esq.
Willkie Farr & Gallagher LLP
787 Seventh Avenue
New York, NY 10019-6099


                Re:   United States v. Jean Boustani et al.
                      Criminal Docket No. 18-681 (WFK)

Dear Counsel:

                The government hereby provides information pursuant to 18 U.S.C. § 3500
(“additional 3500 material”). Enclosed please find additional 3500 material and a list of the
additional 3500 material. The government received the additional 3500 material after its original
production of 3500 material on September 6, 2019, with the exception of one set of notes located
at 3500-JBH-1. Notes and reports from the additional 3500 material were sent by email and the
full additional 3500 material has been sent separately by FedEx. The government reserves the
right to amend, supplement or alter the enclosed list, and to withdraw or supplement material
provided pursuant to 18 U.S.C. § 3500 prior to trial.

                                                    Very truly yours,

                                                    RICHARD P. DONOGHUE
                                                    United States Attorney
                                                    Eastern District of New York

                                            By:                /s/
                                                    Mark E. Bini
                                                    Hiral D. Mehta
                                                    Assistant U.S. Attorneys
                                                    (718) 254-8761/6418
